       Case 2:16-cv-00876-MAK Document 246-1 Filed 10/24/19 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CRAIG A. GENESS,
              Plaintiff,                                        CIVIL ACTION

               v.                                               No. 16-cv-00876

ADMINISTRATIVE OFFICE OF
PENNSYLVANIA COURTS, et al.,
             Defendants.


                               SETTLEMENT AGREEMENT
                            AND GENERAL RELEASE OF CLAIMS

       This Settlement Agreement and General Release of Claims (“Agreement”) is entered into

between    CRAIG       A.    GENESS      (“Plaintiff”),   and    the   COMMONWEALTH          OF

PENNSYLVANIA, DEPARTMENT OF HUMAN SERVICES (“Department”).

       WHEREAS, on June 17, 2016, the Plaintiff initiated an action in the United States Court

for the Western District of Pennsylvania, captioned Craig A. Geness v. County of Fayette, City of

Uniontown, Jason Cox, James McVey and Jean McVey, at Civil Action No. 2:16-cv-00876 (the

“Litigation”); and

       WHEREAS, on March 27, 2019, the Plaintiff filed his Second Amended Complaint at

docket number 183, which added the Department as a defendant and alleged that Plaintiff was

discriminated against because of his disability; and

       WHEREAS, the Department denies that it discriminated against the Plaintiff; and

       WHEREAS, the Plaintiff and the Department (“the Parties”) now seek to amicably

resolve the Litigation without the need for costly and uncertain litigation;

       NOW, THEREFORE, the Parties agree as follows:
        Case 2:16-cv-00876-MAK Document 246-1 Filed 10/24/19 Page 2 of 7



                                        NO ADMISSIONS

       1.      This Agreement shall not constitute an admission of liability or fault on the part of

the Department, and is entered into by the Parties for the sole purpose of avoiding the expenses

of further litigation and to terminate all controversies and/or claims, or causes of action of

whatsoever nature, known and unknown, including future developments thereof, in any way

arising from, related to, growing out of, or in any way connected with the Litigation. Any such

liability or fault is expressly denied by the Department.

                                    SETTLEMENT TERMS

       2.      The Department agrees to pay the total sum of three hundred seventy five

thousand dollars and zero cents ($375,000.00), with $160,636.74 made payable to the Law

Office of Joel Sansone for attorneys’ fees and costs and 214,363.26 dollars and cents

($214,363.26) to be placed into a special needs trust for CRAIG A. GENESS, in settlement of

any and all claims of the Plaintiff against the Department based upon the events described in the

Litigation, including, but not limited to, damages, costs, filing fees and attorneys’ fees associated

with this Litigation.

       3.      Plaintiff agrees to establish a special needs trust for the purpose of maintaining his

eligibility to receive benefits. The special needs trust must be reviewed and approved by the

Department. Both the establishment and funding of the special needs trust must be approved by

an Orphans’ Court within the Commonwealth of Pennsylvania. Upon the order of the Orphans’

Court approving the special needs trust, the Department shall pay 214,363.26 dollars to an

account designated for the special needs trust.

       4.      The Parties agree that this payment will be subject to any applicable sections of

the Internal Revenue Code. It is further agreed and understood that Plaintiff and his attorneys



                                                  2
       Case 2:16-cv-00876-MAK Document 246-1 Filed 10/24/19 Page 3 of 7



are solely responsible for the tax liabilities and consequences, if any, related to their receipt of

settlement monies pursuant to this Agreement, and Defendants shall bear no responsibility for

any such liability or consequences, if any.

            GENERAL RELEASE OF CLAIMS AND COVENANT NOT TO SUE

       5.      Plaintiff, through his guardian, for himself and his respective heirs, executors,

administrators, agents, trustees, beneficiaries and assigns, if any, for and in consideration of the

settlement terms specified in paragraph 2 above, does hereby waive, release and forever

discharge the Department from any and all claims related to the Litigation. Plaintiff hereby

covenants not to file a lawsuit, claim, or complaint with any government agency or court

asserting such claims. This release covers all claims, including any and all claims for attorneys’

fees or costs growing out of this matter, which Plaintiff has, or may have, against the Department

for or by reason of any cause, matter or thing for any time up to and including the date Plaintiff

executes this Agreement. Plaintiff is barred from asserting any of the claims released herein or

any other legal claim against the Department out of any actions occurring prior to the execution

of this Agreement. If Plaintiff does commence, join in, continue or in any other manner attempt

to assert a claim in violation of this release and covenant not to sue, or otherwise breaches any

promise made in this Agreement, Plaintiff agrees to indemnify and hold harmless the Department

from and against all losses incurred by them, including without limitation the Department’s costs

and attorneys’ and expert fees in defending such claim or pursuing their rights thereunder.

       6.      The Parties retain the right to bring legal action to enforce any terms of this

Agreement.

                                      DISCONTINUANCE

       7.      The Parties will jointly submit this Agreement for the Court’s approval. If the



                                                 3
       Case 2:16-cv-00876-MAK Document 246-1 Filed 10/24/19 Page 4 of 7



Court does not approve it, the Agreement will be deemed null and void, and the Parties will

proceed with litigation. If the Court approves this Agreement, the Parties agree to permit the

Litigation to be dismissed with prejudice.

                                      CONFIDENTIALITY

       8.      The Parties agree and acknowledge that the terms of this Agreement shall remain

confidential and that they will not publicize, discuss, or otherwise disseminate its terms or

conditions, except that, Plaintiff, through his guardian, is authorized to disclose the terms of this

Agreement to his immediate family, his attorneys, and his financial and tax advisors. Unless

otherwise required by law, in response to any inquiry concerning the disposition of the

Litigation, Plaintiff shall state only that his “claims have been amicably resolved” and that he is

“legally bound not to discuss or disclose any details.” If Plaintiff, through his guardian, breaches

this provision, he shall be required to pay the non-breaching party an amount equal to the entire

settlement payment with interest, plus reimburse the non-breaching party for any expenses

incurred in connection with its efforts to collect such amount, including without limitation, its

attorneys’ fees and costs.

       9.      The Parties may disclose the terms of this Agreement as required by law, pursuant

to a valid order of Court, or in response to a valid Right to Know Request.

                                   NON-DISPARAGEMENT

       10.     The Parties agree to mutual non-disparagement and shall not make any

disparaging remarks or otherwise communicate any disparaging comments to any third party

regarding the matters that were the subject of the Litigation at any time following the execution

of this Agreement.




                                                 4
        Case 2:16-cv-00876-MAK Document 246-1 Filed 10/24/19 Page 5 of 7




                                      GOVERNING LAW

       11.     The Parties agree that, except to the extent any provision is governed by federal

law that supersedes state law, this Agreement shall be construed and governed by the laws of the

Commonwealth of Pennsylvania.

                                  DESCRIPTIVE HEADINGS

       12.     The headings used herein are descriptive only and for the convenience of

identifying provisions of this Agreement and are not determinative of the meaning or effect of

such provisions.

                                        SEVERABILITY

       13.     The Parties agree that if any court or tribunal of competent jurisdiction determines

that any provision of this Agreement is illegal, invalid, or unenforceable, such illegal, invalid, or

unenforceable, the provision shall be severed from this Agreement and the remainder of this

Agreement shall not be affected thereby and shall remain in full force and effect.

                     COUNTERPART AND FACSIMILE SIGNATURES

       14.     This Agreement may be executed and delivered in one or more counterparts, each

of which shall be an original, but all of which, together, shall be deemed to constitute a single

document. This Agreement shall become effective when each party has executed and delivered

at least one such counterpart. This Agreement may be executed and delivered by facsimile

transmission and any facsimile signatures on this Agreement shall be treated as original

signatures for all purposes.




                                                 5
       Case 2:16-cv-00876-MAK Document 246-1 Filed 10/24/19 Page 6 of 7



                   AUTHORITY TO ENTER INTO THIS AGREEMENT

       15.     The Parties each represent and warrant that, as of the date of the execution of this

Agreement, he/she/it has the right and authority to execute this Agreement. Each of the Parties

and his/her/its signatory represents that the signatory is either a party or a representative fully

authorized to execute this Agreement on behalf of the party for whom he or she signs.

             REPRESENTATION OF COMPREHENSION OF AGREEMENT

       16.     The Parties, or their guardians and legal representatives, hereto, have read the

entire Agreement, have had the opportunity to discuss it with counsel, know its contents, and

understand its significance, meaning, terms and binding effects. Attached to this Agreement as

Appendix A is the consent of Plaintiff’s guardian to the Agreement.

                          ENTIRE AGREEMENT; AMENDMENT

       17.     The Plaintiff declares and represents that no promise or agreement has been made

to him other than those expressed herein. The recitals set forth at the beginning of this

Agreement are incorporated by reference and made a part of this Agreement. This Agreement

constitutes the entire agreement and understanding of the Parties and supersedes all prior

negotiations and/or agreements, proposed or otherwise, written or oral, concerning the subject

matter hereof. Furthermore, no modification of this Agreement shall be binding unless in writing

and signed by each of the Parties hereto.




                                                6
       Case 2:16-cv-00876-MAK Document 246-1 Filed 10/24/19 Page 7 of 7



       IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties below

have executed this Agreement:



                        FOR THE PLAINTIFF CRAIG A. GENESS




Joel Sansone, Esquire            Date          Karen Kiefer                        Date
Counsel for Plaintiff                          Limited Guardian of the person and estate of
                                               Craig A. Geness
                                               Plaintiff


         FOR THE DEFENDANT COMMONWELATH OF PENNSYLVANIA,
                   DEPARTMENT OF HUMAN SERVICES




Valerie Vicari                   Date          M. Abbegael Giunta                  Date
Deputy Secretary                               Deputy General Counsel
                                               Counsel for Defendant




APPROVED AS TO LEGALITY AND FORM:




Matthew J. McLees                Date          Pamela Cross                 Date
Deputy Chief Counsel                           Deputy General Counsel
Department of Human Services                   Governor’s Office of General Counsel




                                           7
